Bloodworth, J.
1. In tiie brief of -the plaintiff in error it is conceded that the judge properly overruled the demurrer to the indictment; and this eliminates from the cáse all questions raised by the demurrer.
2. “Objection that a sentence imposed in a criminal case is for any reason illegal or irregular can not be made the ground of a motion for a new trial.” Martin v. City of Borne, 15 Ga. App. 496 (83 S. E. 872); Hill v. State, 122 Ga. 166 (2) (50 S. E. 57); Sturkey v. State, 116 Ga. 526 (42 S. E. 747); Bellinger v. State, 116 Ga. 545 (2) (42 S. E. 747); Burgamy v. State, 114 Ga. 852 (2) (40 S. E. 991).
3. “The action of a trial judge in a criminal case, after a verdict of guilty is returned, in hearing further evidence in order to determine the character of punishment to be imposed, can never be made the subject-matter of review in the Court of Appeals.” Gaskins v. State, 12 Ga. App. 97 (7) (76 S. E. 777); Cason v. State, 16 Ga. App. 820 (7) (86 S. E. 644).
4. The indictment charges that the defendant “did unlawfully have in his possession forty gallons of intoxicating liquor, corn liquor.” There was evidence that he had in his possession “thirty gallons of corn liquor, intoxicating liquor.” The jury returned a verdict of guilty, which was approved by the presiding judge and must stand.
5. As the sentence in this case is somewhat indefinite, the court is directed to remodel its judgment so that the term of service will in no event exceed twelve months.

Judgment affirmed, with direction.


Broyles, P. J., and Harwell, J., concur.